M-cOO'Y, J.
This appeal is from a judgment and decree of the circuit court -designating, selecting and setting apart certain *368real estate, of the estate of James W. Sanford, deceased as and for a homestead for Ethel E. Sanford surviving widow. It appears from the record that James W. Sanford died on the 23d day of February, 1914, leaving surviving him the respondent, his widow, and three adult children by a former wife; that at the time of his death he was the owner of several parcels of real estate, among which was lot 1, block 8, original plat of the city of Chamberlain; that at the time of his death, and for some time prior thereto, he and respondent resided and made their dwelling place upon and in rented property not owned by him; that prior to his death he had not in any manner selected, designated, or recorded any selection of homestead from real estate owned by him under the homestead exemption laws of this state; that after the appointment of an administrator, and during the course of administration, the respondent filed in the county court a petition stating that she desired said lot 1, block 8, as her homestead from the real property belonging to her deceased husband — that the building thereon • contains living rooms, made and designed for that purpose, that would make a suitable home and homestead for her. The county court, upon due notice and hearing, granted the prayer of said petition, and caused said lot 1, block 8, to., be appraised in the manner provided by law, and which appraisement fixed the value of said lot 1, block 8, together with the buildings and appurtenances thereon, at $5,000, and thereafter the county court entered judgment and decree designating, selecting, and setting apart to respondent as the surviving widow the said lot t, block 8, as 'her homestead. From, said judgment and decree of the county court an appeal was taken to the circuit court, which resulted in an affirmance of the said judgment of the county court.
The vital question involved is whether the county court had any authority or jurisdiction to set aside, as a homestead, property which was not used and occupied as a dwelling by the deceased or his family prior to his death. The respondent contends that under the provisions of chapter 236, laws of 1913, she had the right, and the county court was authorized and had jurisdiction, to designate, select, and set apart such homestead for her, after the death of her husband, although during the lifetime of her husband no such selection had been made by him. We are of *369the opinion that the respondent is right in this contention. The incidents of the homestead right of widows and orphans are determined by the law in force at the time of the death of the husband -and father. Section 543, Thompson on Homesteads. Sections 153 and 135 of the Probate Code, .as amended by chapter 236, Laws'of 1913, provide that upon the death of either husband or wife, o-r head of a family, having selected, or being entitled to select, a homestead; as provided by law, the survivor or survivors of such homestead’s claimant, entitled thereto under the provisions of law, may continue to have exclusive possession of the homestead as defined by law until it is otherwise disposed of; and, if no homestead has been selected and recorded, the county -court must cause the same to be selected, or if the one selected. exceeds in area or value the homestead as provided by the homestead law, appraisers may be appointed to determine the valúe thereof, to the end that the same may be partitioned or sold and the proceeds turned over to those entitled to such homestead right. We are of the view that the plain intent of this provision of law was to give to the widow in all cases the privilege of selecting such homestead as would have been allowed to her husband, where the husband had refused or neglected to make such selection in his lifetime. Hatorff v. Wellford, 27 Grat. (Va.) 356. While our statute makes no mention of an application for such selection on the part of the survivor, who might be entitled to the selection of a homestead' right, stil-l the well-recognized fundamental principles of court practice, well known to the legislative mind, and which must have been in -contemplation, would indicate that some application should be made to- the county court as a basis .for s-aid court in causing such homestead to be selected. Thompson on Homesteads, § 616; Connell v. Chandler, 11 Tex. 249; Cameto v. Dupuy, 47 Cal. 79. In this case it appears 'beyond doubt that the county court by its judgment and decree, 'after due notice and hearing, selected and caused to be selected and set apart the -said lot 1, in block 8, to-respondent as her widow’s homestead; and this we are of the view was within the jurisdiction and .power of said court.
Finding no error in the record, the judgment appealed from is affirmed.